Citation Nr: 0608402	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as chronic obstructive pulmonary disease 
(COPD) and emphysema.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This appeal arises from a July 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not suffer from a respiratory disability 
to include COPD and emphysema that is related to an in-
service disease or injury.

3.  Angina is defined as pain and, in and of itself, is not a 
disability.

4.  The veteran does not suffer from a cardiovascular 
disability to include hypertension that is related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The veteran's COPD and emphysema were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Cardiovascular disease was not incurred in or aggravated 
by service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in October 2003 prior to the initial unfavorable AOJ 
decision in July 2004.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2003 as well as a statement 
of the case in April 2005, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examination administered to the veteran in April 2004 is 
complete.  The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


EVIDENCE

According to his DD-214, the veteran was a stock clerk on the 
USS Forrestal.  The veteran's service medical records (SMRs), 
including his October 1973 enlistment examination and his 
September 1976 examination upon release from active duty, do 
not include complaints, findings, or diagnoses of respiratory 
or cardiovascular disability.  Medical records from April 
2002 to July 2003 provided by Dr. G.B. document treatment for 
COPD, emphysema, and hypertension.  

In July 2003, Dr. G.B., the veteran's private physician, 
listed diagnoses of COPD and angina that were manifest in 
November 2000 and an objective finding of emphysema.  
Pulmonary function tests (PFTs) administered by a private 
hospital in July 2003 and by VA in April 2004 were normal.  
Chest x-rays taken during an April 2004 VA examination were 
negative, and an echocardiogram in April 2004 did not reveal 
valvular heart disease.  The veteran's file does not contain 
stress test or cardiac catheterization results, but it is 
noted that a February 2003 stress test came back negative. 

On VA examination in April 2004, the diagnoses included 
hypertension and questionable emphysema.  


ANALYSIS

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  For the purposes of §§ 1110 
and 1131, the Court has adopted the statutory definition in 
38 U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of a direct 
service connection requires the veteran to submit medical 
evidence of (1) a current disability, (2) an injury or 
disease incurred during service, and (3) a nexus between the 
disability and the disease or injury.  In some circumstances, 
lay testimony can satisfactorily establish the second 
condition.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

When expert medical opinions conflict, the Board may favor 
the opinion of one competent medical expert over that of 
another as long as it gives an adequate statement of reasons 
and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
According to the Court, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  As is true with any piece of evidence, the 
credibility and weight to be attached to an opinion is within 
the province of the Board as adjudicators to determine.  Id. 
at 471.  In assessing the evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of such evidence in adjudication on the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Additionally, the Board is not required to give 
greater probative weight to the opinion of the veteran's 
treating physician when evaluating a service connection 
claim.  Guerrieri, 4 Vet. App. at 473.  


RESPIRATORY DISABILITY

The veteran contends that he developed COPD and emphysema as 
a result of exposure to asbestos while in the military when 
he worked as a ship's storekeeper, including, he asserts, 
painting and working with chemicals in poorly ventilated 
areas without a breathing device.  The veteran, however, as a 
layman, is not qualified to offer a competent opinion on a 
question of medical diagnosis or medical causation; 
consequently, the veteran's stated belief that he suffers 
from respiratory disability as a result of in-service 
asbestos exposure is lacking in probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran's private physician has diagnosed and treated him 
for COPD and emphysema.  She indicated that these disorders 
began in November 2000.  Based on information supplied by the 
veteran, Dr. G.B. noted in August 2002 that the veteran's 
COPD may be caused by exposure to secondhand smoke.  

Even though she has been the veteran's primary physician for 
several years, Dr. G.B.'s diagnoses of COPD and emphysema are 
of limited probative value as her statement does not address 
a connection between diagnosed respiratory disease and 
service to include the alleged asbestos exposure.  Her only 
mention of a possible etiology is between COPD and secondhand 
smoke, which is not relevant to the service connection claim.  

The VA examiner determined that it was questionable whether 
the veteran suffered from emphysema.  An April 2004 PFT 
administered by a VA medical center and returning normal 
spirometry supports this conclusion, as does the absence of 
infiltrate and effusion on his chest x-ray.  The normal 
results of a July 2003 spirometry test contained in the claim 
file are consistent with the April 2004 PFT results.  

A review of the medical evidence shows the initial 
manifestation of respiratory disability in the early 2000s, 
many years after service.  Most importantly, there is no 
competent medical evidence that connects COPD or emphysema 
with service.  In view of the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim. 


CARDIOVASCULAR DISEASE

The veteran also advances a service connection claim for 
cardiovascular disease to include angina.  Angina is defined 
as a severe, often constricting pain, usually referring to a 
pectoris.  STEDMAN'S MEDICAL DICTIONARY, 83 (26th ed. 1995).  
Thus, angina refers to a clinical symptom rather than a 
diagnosis of an underlying disability.  The Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Thus, the veteran may only be service connected if 
his angina is symptomatic of an underlying disability. There 
is no such diagnosis of record.

The veteran's SMRs and for many years after service, the 
medical record is silent with regard to the presence of a 
cardiovascular disease.  Both the private physician and the 
VA have tested the veteran for heart disease.  The private 
physician has noted a family history of coronary artery 
disease, but a February 2003 stress test came back negative.  
An echocardiogram performed by VA in April 2004 was normal.  
Hypertension was manifest no earlier than the early 2000s and 
there is no competent medical evidence to link hypertension 
with service many years before.  In view of the above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for a respiratory disorder 
claimed as chronic obstructive pulmonary disease (COPD) and 
emphysema is denied.

Entitlement to service connection for cardiovascular disease 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


